Citation Nr: 1815739	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-36 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, including psychotic disorder, schizoaffective disorder, and post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to April 1975 and September 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2018, a videoconference hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file. 

Although the Veteran's claim was initially limited to the question of entitlement to service connection for psychotic disorder, not otherwise specified, the medical evidence shows that he has been diagnosed with a number of psychiatric disorders, including psychotic disorder, schizoaffective disorder, and post-traumatic stress disorder.  Therefore, the issue, as reflected on the title page of this decision, was recharacterized more broadly as entitlement to service connection for an acquired psychiatric disability, to include psychotic disorder, schizoaffective disorder, and PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, an acquired psychiatric disability, to include psychotic disorder, schizoaffective disorder and PTSD, is etiologically related to his active duty service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability have been met. 38 U.S.C. §§ 1101, 1101, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a).  Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, direct service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When the preponderance of the evidence is against the claim, the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The evidence demonstrates that the Veteran has a current disability.  Specifically, the Veteran has been diagnosed with psychotic disorder, schizoaffective disorder and PTSD. January 2018 Private Treatment Records, p. 6; July 2013 VA Examination, p. 1; April 2013 CAPRI, p. 39.  Thus, the Board finds that the first element of service connection is established. See Holton, 557 F.3d at 1366.

The Board also finds that the evidence supports a finding of an in-service event or injury.  The Veteran contends that he was detained for more than six months after wrongfully being charged with AWOL. See January 2018 Hearing Transcript, pp. 3-4.  He also recalled being sexually assaulted during his detention. Id. at p. 2.  The Veteran's military personnel records corroborate that he was improperly court-martialed and charged with AWOL. See January 2018 Military Personnel Records, p. 4.  Moreover, the Veteran reported experiencing frequent trouble sleeping, depression or excessive worry, and nervous trouble on his separation examination. See May 2015 STRs, p. 5.  Hence, the second element of service connection is established. See Holton, 557 F.3d at 1366.

Finally, with respect to the third element of nexus, the Board finds that the evidence is at least in equipoise.  The Veteran underwent a VA examination in July 2013.  The examiner was unable to provide an opinion on whether the Veteran's psychiatric disability is related to his service without resorting to mere speculation.  The examiner indicated that it is possible that the Veteran's reported experiences and traumas contributed to his current disability, but that there was a lack of evidence of in-service psychiatric issues to provide an opinion beyond speculation.

In support of his claim, the Veteran submitted private treatment records in which he reported having recurring thoughts about his wrongful arrest and detention and anger issues that resulted from the in-service assault. January 2018 Private Treatment Records, p. 6.  He was given a diagnosis of PTSD. 

As there is no negative evidence of a nexus, the Board finds that the evidence is at least in equipoise.  When the evidence is in relative equipoise, the Board has an obligation to resolve all reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In resolving all reasonable doubt in the Veteran's favor, the Board finds that the third element of service connection is established. See Holton, 557 F.3d at 1366.  Thus, service connection for an acquired psychiatric disability, including psychotic disorder, schizoaffective disorder and PTSD, is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disability, including psychotic disorder, schizoaffective disorder and PTSD, is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


